MANNHEIMER, Judge,
concurring.
I agree that Pitka’s conviction for first-degree sexual assault must be reversed, and I also agree that his conviction for first-degree burglary should be affirmed, but I wish to clarify why the burglary conviction should be affirmed.
*681The majority opinion tersely states that Pitka “has not argued that the defect in the sexual assault [instruction] affected his conviction for burglary!,] and we find no prejudice.” This sparse explanation suggests that we are affirming Pitka’s burglary conviction in large measure because he failed to attack it. But even if Pitka had explicitly argued that the defect in the sexual assault instruction tainted his burglary conviction, this contention would be meritless.
The jury was told that, to convict Pitka of burglary, they had to find that he unlawfully entered the residence with the intent to commit sexual assault. As explained in the majority opinion, even though the first-degree sexual assault instruction was flawed, the instruction did inform the jury that this crime required proof of non-consensual sexual penetration. Thus, in combination, the burglary instruction and the sexual assault instruction accurately conveyed the concept that Pitka could not be convicted of burglary unless the government proved that he entered the victim’s residence with the intent to engage in non-consensual sexual penetration with her. This was the requisite culpable mental state to support Pitka’s conviction for burglary.1

. Compare Echols v. State, 818 P.2d 691, 694-95 (Alaska App.1991), where we discussed the culpable mental state necessary to establish a person's complicity in a crime requiring proof of reckless conduct. We held that when a person is charged with aiding or abetting the commission of a crime requiring proof of reckless infliction of injury, the government must prove that the alleged accomplice acted, not just recklessly, but with the intent that the victim suffer injury.